 Case 2:19-cv-02522-MSN-dkv Document 1 Filed 08/08/19 Page 1 of 5                        PageID 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION


CHICO WILLIAMS,

       Plaintiff,

v.
                                                                      No. 2:19-cv-2522
B’NAI B’RITH HOME AND HOSPITAL
FOR THE AGED, INC.,

       Defendant.


                                          COMPLAINT


       Comes now, Chico Williams (“Plaintiff”), by and through counsel, and brings this action

against his former employer B’nai B’rith Home and Hospital for the Aged, Inc. d/b/a “Memphis

Jewish Home & Rehab” (“Defendant” or “MJHR”) under the Federal Fair Labor Standards Act,

29 U.S.C. § 201 et seq. (“FLSA”) to recover unpaid overtime compensation. Plaintiff intends to

amend this Complaint to add claims under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §

2000e et seq. upon receipt of his notice of right to sue. In support of his complaint, Plaintiff would

state as follows:

                                 PARTIES AND JURISDICTION

       1.       Plaintiff is a male adult resident and citizen of Shelby County, Tennessee.

       2.      Defendant is an active Tennessee nonprofit corporation, which may be served with

process via its registered agent Bobby Gene Meadows III, 36 Bazeberry Rd., Cordova, Tennessee

38018-7756. Defendant is an “employer” within the meaning of FLSA, 29 U.S.C. § 203(d), an
 Case 2:19-cv-02522-MSN-dkv Document 1 Filed 08/08/19 Page 2 of 5                       PageID 2



“enterprise” within the meaning of FLSA, 29 U.S.C. § 203(r) and “engaged in commerce” within

the meaning of FLSA, 29 U.S.C. § 203(s).

          3.   Plaintiff is a former employee of Defendant and, at all times relevant to this

litigation, performed services for Defendant in the Western District of Tennessee.

          4.   This Court has jurisdiction to hear this Complaint and to adjudicate the claims

stated herein under 28 U.S.C. § 1331 and 29 U.S.C. § 216(b). Further, the Court shall have

jurisdiction over Plaintiff’s Title VII claims once he receives his Notice of Right to Sue and amends

this Complaint.

          5.   Venue is proper in this district and division as a substantial part of the events and

omissions giving rise to this Complaint occurred within the Western District of Tennessee.



                                    FACTUAL SUMMARY

          6.   Plaintiff brings this action on behalf of himself as authorized under 29 U.S.C. §

216(b).

          7.   Plaintiff began his employment with Defendant on or about August 7, 2017 in

Defendant’s Information Technology (“IT”) Department. Plaintiff was a non-exempt employee

under the FLSA in that he was not a computer systems analyst, computer programmer, software

engineer or a similarly skilled worker in the computer field. At no time during his employment by

Defendant did Plaintiff’s job duties qualify him for FLSA’s “computer employee” exemption or

for any other exemption under FLSA.

          8.   The FLSA requires covered employers, such as Defendant, to compensate all non-

exempt employees at a rate of not less than one and one-half times the regular rate of pay for work

performed in excess of forty (40) hours per work week. During the applicable statutory period,



                                                 2
 Case 2:19-cv-02522-MSN-dkv Document 1 Filed 08/08/19 Page 3 of 5                          PageID 3



Defendant suffered and permitted Plaintiff to routinely work more than forty (40) hours per week

without overtime compensation. In addition to permitting Plaintiff to work these extra hours,

Defendant routinely required Plaintiff to work at Defendant’s office ten (10) to twelve (12) hours

per day. Additionally, every weekend, Plaintiff would be on-call for Defendant to perform

additional services. On several occasions, Plaintiff’s supervisor taunted Plaintiff by bragging

about how Defendant got “way more than forty hours per week” from Plaintiff.

       9.      The exact amounts of unpaid overtime compensation owed are not presently known

to Plaintiff but will be determined through discovery. At this juncture, Plaintiff estimates that he

was deprived of overtime compensation of at least $45,000.

       10.     As a result of Defendant’s actions and the conduct described above, Defendant has

violated the provisions of the FLSA, 29 U.S.C. § 201 et seq., including but not limited to 29 USC

§ 207(a)(1), with respect to Plaintiff. Thus, Plaintiff suffered a loss of wages.

       11.     Further, by failing to accurately record, report and/or preserve records of hours

worked by Plaintiff, Defendant has failed to make, keep, and preserve records with respect to each

of its employees, sufficient to determine their wages, hours, and other conditions and practice of

employment, in violation of FLSA, 29 U.S.C. § 201 et seq.

       12.     The foregoing conduct on the part of Defendant constitutes a willful violation of

the FLSA within the meaning of 29 U.S.C. § 255(a) as Defendant knew or showed reckless

disregard for the fact that its compensation practices were in violation of federal law.

            COUNT ONE – VIOLATION OF FLSA – OVERTIME COMPENSATION

       13.     Plaintiff incorporates herein by reference the allegations of the preceding numbered

paragraphs.




                                                  3
 Case 2:19-cv-02522-MSN-dkv Document 1 Filed 08/08/19 Page 4 of 5                      PageID 4



       14.     Defendant has violated the overtime provisions of the FLSA, 29 U.S.C. §§ 201 et

seq, including but not limited to § 207(a)(1), with respect to Plaintiff.

       15.     As a result of Defendant’s conduct, Plaintiff has suffered damages.


                                     PRAYER FOR RELIEF

WHEREFORE, Plaintiff requests the following relief:

       1.      That process issue and that Defendant be made to answer or otherwise respond to

the allegations of the Complaint;

       2.      That Plaintiff be awarded judgment against Defendant for an amount equal to

unpaid back wages at the applicable overtime rates;

       3.      That Plaintiff be awarded judgment against Defendant that its violations of the

FLSA were willful;

       4.      That Plaintiff be awarded judgment against Defendant for an additional amount

equal to the overtime damages as liquidated damages;

       5.      That Plaintiff be awarded judgment against Defendant for all recoverable costs,

expenses and attorney’s fees incurred in prosecuting these claims;

       6.      That Plaintiff be granted leave to amend to add other defendants who meet the

definition of “employer,” 29 U.S.C. § 203(d);

       7.      An order from the Court requiring Defendant to preserve all electronically stored

information relevant to this lawsuit;

       8.      That Plaintiff be awarded any other relief to which Plaintiff may be entitled.


         PLAINTIFF DEMANDS THAT THIS MATTER BE TRIED BY A JURY.




                                                  4
Case 2:19-cv-02522-MSN-dkv Document 1 Filed 08/08/19 Page 5 of 5     PageID 5



                                        Respectfully Submitted,


                                        s/ Anthony C. Pietrangelo______________
                                        PIETRANGELO SMITH PLC
                                        Anthony C. Pietrangelo BPR # 15596
                                        6410 Poplar Avenue, Suite 710
                                        Memphis, TN 38119
                                        901.685.2662
                                        901.685.6122 (fax)
                                        acp@psmemphis.com
                                        Attorneys for Plaintiff




                                    5
